

115 HR 3193 IH: Gregg Wenzel Clandestine Heroes Parity Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3193IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo amend the Central Intelligence Agency Act of 1949 to improve death gratuities paid to the
			 survivors of certain deceased officers and employees of the Central
			 Intelligence Agency.
	
 1.Short titleThis Act may be cited as the Gregg Wenzel Clandestine Heroes Parity Act. 2.Improved death gratuities for certain deceased officers and employees of the Central Intelligence Agency (a)In generalSection 11 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3511) is amended—
 (1)in subsection (a), by adding at the end the following new paragraph:  (3)If the Director determines that the deceased officer or employee of the Agency does not have a surviving dependent, the Director shall make the payment under paragraph (1) to the next of kin of the deceased officer or employee, if any.; and
 (2)in subsection (b)(1), by striking in an amount equal to and inserting the greater of $100,000 or. (b)ApplicationThe amendment made by paragraph (1) of subsection (a) shall apply with respect to officers and employees of the Central Intelligence Agency who die before, on, or after the date of the enactment of this Act, and the amendment made by paragraph (2) of such subsection shall apply with respect to officers and employees of the Central Intelligence Agency who die on or after the date of the enactment of this Act.
			